                                                              MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 516-671-1150
Cell 516-671-2776
smoser@moseremploymentlaw.com


                                                       June 22, 2020

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

RE:    Rodriguez v. Ridge Pizza, Inc., 16-cv-00254 (DRH)(AKT)

Dear Judge Tomlinson:

       I represent the Plaintiffs in the above captioned matter.

         By docket order dated April 14, 2020 the Court granted a motion to extend the deadline to
file the joint pretrial order until today. My calendaring clerk frankly did not calendar the adjourned
date and brought this to my attention todaty..

        I respectfully request a final two-day extension to June 24, 2020 to file the joint pre-trial
order. I have spoken with Mr. Bressler, who joins in this request. The parties are cognizant of the
fact that the Court indicated that the dates would not be further extended. However, the brief
adjournment will not delay the case further as the parties will be able to participate in the Pre-Trial
conference scheduled for June 29, 2020 at 1:30 PM.

                                                       Respectfully submitted,



                                                       Steven J. Moser




                          5 east main street, Huntington, NY 11743
                              www.moseremploymentlaw.com
